Case: 22-50070        Document: 00516571732           Page: 1      Date Filed: 12/08/2022




                United States Court of Appeals
                    for the Fifth Circuit                                   United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                            December 8, 2022
                                      No. 22-50070                            Lyle W. Cayce
                                                                                   Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Samuel Ray Rice,

                                                               Defendant—Appellant.


                     Appeal from the United States District Court
                          for the Western District of Texas
                              USDC No. 7:21-CR-263-1


   Before Wiener, Higginson, and Wilson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*
         Samuel Ray Rice appeals his 60-month prison term for conspiracy to
   commit wire fraud, claiming that the Government breached the plea
   agreement in which the Government, but not the district court, agreed to a
   sentencing range of 24 to 30 months. According to Rice, the Government
   violated the plea agreement by facilitating the statement of a victim who




         *
             This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 22-50070      Document: 00516571732          Page: 2    Date Filed: 12/08/2022




                                    No. 22-50070


   asked the district court to impose the maximum sentence available and by
   failing to correct a purportedly false statement by the victim’s brother.
                                          I.
          In pleading guilty, Rice admitted that, as the financial controller for a
   company, he made unauthorized transfers of approximately $3 million of
   company funds. In the written plea agreement, Rice and the Government
   agreed to an appropriate sentencing range of 24 to 30 months in prison,
   explicitly that, “at sentencing, [Rice would] not argue for or request a
   sentence below 24 months imprisonment and the Government [would] not
   argue for more than 30 months imprisonment.” However, the agreement
   also made clear that it was not binding on the district court, which remained
   free to sentence Rice to “anywhere within the statutory range of
   punishment.”
          At the sentencing hearing, the Government notified the district court
   that Fred Barron, the owner of the company, wished to provide a victim
   impact statement. After describing how Rice’s actions had harmed both his
   family and his company, Fred Barron asked the district court to impose “the
   maximum sentence permitted by law for his crimes.” When asked whether
   either he or the company were asked to give input regarding the sentencing
   range, Fred Barron stated that they “were aware of what the Sentencing
   Guidelines were, if that’s the question.” Rephrasing the question, the district
   court asked whether the company agreed with the proposed 24- to 30-month
   sentencing range. Fred Barron responded that it did not, although he
   confirmed that this disagreement had not been conveyed to the Government
   beforehand. The district court then asked whether the company was
   consulted prior to the execution of the plea agreement. Fred Barron referred
   the question to Steve Barron, his brother and the company’s attorney, who
   answered that the company was not “consulted during the—negotiations”




                                          2
Case: 22-50070       Document: 00516571732            Page: 3      Date Filed: 12/08/2022




                                       No. 22-50070


   and was instead advised of the recommended sentencing range “after the
   fact.”
            Following this exchange, the Government reiterated that it stood by
   the plea agreement, recommending a sentence within the agreed upon range
   due to Rice’s cooperation: “[M]y understanding is that the Government
   continues to believe that the range agreed to in the plea agreement is
   appropriate, and that I believe that was due largely to cooperation by the
   defendant in this case.”
            The district court, in turn, stated that it was “not persuaded that it
   should sentence within the recommendation . . . of the parties,” and
   sentenced Rice to a term of 60 months imprisonment.
            Rice objected that the sentence was procedurally and substantively
   unreasonable, arguing that the Government had breached its plea agreement
   to “support and recommend a sentence of 24 to 30 months” by “call[ing] a
   witness who specifically spoke against that recommendation.” The district
   court responded that the victim had the right to address the court and that
   the 60-month sentence was appropriate “regardless of any victim
   information [the district court] received today.”
            Two days after judgment was entered, Rice moved the district court
   to reconsider the sentence or reconvene the sentencing hearing to allow
   further development of the record regarding the victims’ knowledge of the
   plea deal. Taking no position on the merits of the motion, the Government
   filed a response from the lead prosecutor providing additional information
   about the Barrons’ involvement during the plea negotiations. 1 Specifically,


            1
             The lead prosecutor was unable to be present at the sentencing hearing and
   therefore had no opportunity to respond contemporaneously to statements indicating that
   the victims were not consulted about and were not in agreement with the plea agreement.




                                             3
Case: 22-50070      Document: 00516571732           Page: 4     Date Filed: 12/08/2022




                                     No. 22-50070


   the lead prosecutor stated that he had “several conversations giving Mr.
   [Steve] Barron updates on the status of the case,” and that he had spoken
   with Steve Barron about the proposed resolution once the parties had
   reached a deal in principle. The lead prosecutor wrote that Steve Barron had
   initially indicated that he wished for a higher amount of incarceration. The
   lead prosecutor responded by explaining the reasons for the Government’s
   position and ended the conversation “with the impression that all interested
   parties were fine with the proposed resolution.”
                                          II.
          We review the alleged breach of the plea agreement de novo. See
   United States v. Loza-Gracia, 670 F.3d 639, 642 (5th Cir. 2012). Rice is
   correct that the appeal waiver does not bar consideration of his arguments.
   See United States v. Casillas, 853 F.3d 215, 217 (5th Cir. 2017) (“Even when
   the plea agreement includes a waiver of the right to an appeal . . . , a defendant
   may appeal to claim a breach of a plea agreement.”).
          Rice first contends that the Government violated the plea agreement
   by calling a witness who requested a sentence above the parties’ agreed upon
   range. But federal law grants victims the right to be heard at sentencing, 18
   U.S.C. § 3771(a)(4), and requires the Government to make its “best efforts”
   to see that they are “notified of, and accorded” that right, § 3771(c)(1). As to
   the content of that victim impact statement, because the Government has no
   “control or oversight” of a victim, it could not be asked to “do more than
   stand by a plea agreement it ha[d] made” in the face of the victims’
   statements. United States v. Loza-Gracia, 670 F.3d 639, 643–44 (5th Cir.
   2012) (explaining that because, as here, the plea agreement specified that the
   “Government” referred only to the prosecuting U.S. Attorney’s Office, only
   that office was bound and therefore it was not a breach of the plea agreement
   for the probation office to advocate for a guidelines enhancement). The




                                           4
Case: 22-50070      Document: 00516571732          Page: 5    Date Filed: 12/08/2022




                                    No. 22-50070


   Government did so, unequivocally reaffirming to the district court that it
   recommended a sentence within the proposed range.
          Nevertheless, Rice still contends that the Government failed to
   adequately advocate for the agreed-upon sentencing range, breaching the
   plea agreement. To assess whether a plea agreement has been violated, we
   apply general principles of contract law and look to “whether the
   [G]overnment’s conduct is consistent with the defendant’s reasonable
   understanding of the agreement.” Id. at 642 (citation omitted). Accordingly,
   we have found that “a plea agreement is breached when the Government
   agrees to one thing at the plea but then actively advocates for something
   different at sentencing.” Id. at 644. Here, the Government “complied with
   its literal obligations under the plea agreement,” Casillas, 853 F.3d at 218,
   which required that the Government recommend a sentence within the
   agreed upon range.
          The case upon which Rice relies, United States v. Grandinetti, 564
   F.2d 723 (5th Cir. 1977), is distinguishable. There, the court found that the
   Government violated its agreement to recommend a specific sentence where
   the prosecutor told the sentencing court that he had “very serious problems”
   with the legality and propriety of the recommendation. Id. at 725–26. In
   contrast, here the Government voiced no concern with the plea agreement,
   and in fact reiterated that, due to Rice’s cooperation, it stood by the
   sentencing recommendation despite the victim impact statement.
          Finally, Rice argues that the Government allowed false testimony to
   be submitted during the sentencing hearing—specifically, Steve Barron’s
   statement that he was “not consulted during the negotiations” about the
   agreed upon sentencing range. Assuming arguendo that the appeal waiver
   does not apply to this claim, Rice’s claim fails for the reason that there is no
   evidence that Steve Barron’s statement was false. Steve Barron explained




                                          5
Case: 22-50070     Document: 00516571732          Page: 6    Date Filed: 12/08/2022




                                   No. 22-50070


   that he was informed of the proposed sentencing range “after the fact,”
   which is not inconsistent with the lead prosecutor’s explanation that he spoke
   to Barron about the proposed resolution once the parties had reached a deal
   in principle. Moreover, as noted above, the district court confirmed that it
   imposed the sentence “regardless of any victim information [the district
   court] received today.”
          AFFIRMED.




                                         6